FREE WRITING PROSPECTUS FILED PURSUANT TO RULERULE 433 REGISTRATION STATEMENT NO.: 333-171508-01 Sent: Thursday, September 22, 2011 12:50 PM Subject: GSMS 2011-GC5 Pricing Spots (external) GSMS 2011-GC5 Pricing Spots (external) Swap Spreads 2yr 3yr 4yr 5yr 6yr 7yr 8yr 9yr 10yr Treasuries 2yr 99-27+ 3yr 99-24+ 5yr 100-30 3/4 7yr 101-20 10yr 103-10 The depositor has filed a registration statement (including a prospectus) with the SEC(SEC File No. 333-171508) for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing entity and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the depositor, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll-free 1-866-471-2526 or by email to prospectus-ny@gs.com . ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO THIS COMMUNICATION AND SHOULD BE DISREGARDED (OTHER THAN ANY STATEMENT RELATING TO THE IDENTITY OF THE LEGAL ENTITY AUTHORIZING OR SENDING THIS COMMUNICATION IN A NON-US JURISDICTION).SUCH DISCLAIMERS OR OTHER NOTICES WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION HAVING BEEN SENT VIA BLOOMBERG OR ANOTHER EMAIL SYSTEM.
